Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 3, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as an accounts payable clerk for an insurance company. After receiving a highly critical performance evaluation, she resigned to forestall being discharged. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she left her employment for personal, noncompelling reasons. We affirm. Criticism of an individual’s job performance has been found not to constitute good cause for leaving employment (see, Matter of Ehrenberg [Doubleday Book & Music Clubs—Hudacs], 197 AD2d 734) as has resigning in order to avoid being fired (see, Matter of Wilson [Sweeney], 223 AD2d 903). To the extent that claimant’s testimony regarding the events that led to her resignation is at variance with that presented by the employer, this discrepancy raised an issue of credibility for resolution by the Board (see, Matter of Ferrugia [AAA Acc. Ins.— Sweeney], 233 AD2d 742).
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.